DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9-5-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Jung et al. (US20200301106).

Re claim 1, Jung et al. teaches for example in fig. 1, an image capturing lens system comprising: a first lens (I), a second lens (II), a third lens (III), a fourth lens (IV), a fifth lens (V), a sixth lens (VI), a seventh lens (VII), and an eighth lens (VIII) sequentially disposed from an object side of the image capturing lens system (fig. 1), wherein the first lens and the fourth lens are formed of a glass material (para. 0009, 0051), and the second lens, the third lens, the fifth lens, the sixth lens, the seventh lens, and the eighth lens are formed of a plastic material (para. 0009, 0051).

Re claim 2, Jung et al. further teaches for example in fig. 1, the second lens comprises a concave object-side surface (fig. 1).

Re claim 4, Jung et al. further teaches for example in fig. 1, the eighth lens comprises a convex object-side surface (fig. 1).

Re claim 5, Jung et al. further teaches for example in fig. 1, the eighth lens comprises a concave image-side surface (fig. 1).

Re claim 7, Jung et al. further teaches for example in fig. 1, the eighth lens has positive refractive power (fig. 1).

Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kawakami (US20110019289).

Re claim 10, Kawakami teaches for example in fig. 17, an image capturing lens system comprising: a first lens (L1) having negative refractive power (para. 0056); a second lens (L2) having positive refractive power (para. 0056); a third lens (L3) having negative refractive power (para. 0056); a fourth lens (L4) having positive refractive power (para. 0057); a fifth lens (L5) having refractive power (para. 0057); a sixth lens having refractive power (para. 0057); a seventh lens having positive refractive power (para. 0057); and an eighth lens having refractive power (para. 0058), wherein the first to eighth lenses are sequentially disposed from an object side of the image capturing lens system (fig. 17).

Re claim 11, Kawakami further teaches for example in fig. 17, the third lens comprises a convex image-side surface the fifth lens comprises a convex object-side surface or a convex image-side surface (fig. 17).

Re claim 12, Kawakami further teaches for example in fig. 17, the fifth lens comprises a convex object-side surface (fig. 17) or a convex image-side surface.

Re claim 13, Kawakami further teaches for example in fig. 17, the sixth lens comprises a concave object-side surface or a concave image-side surface (fig. 17).

Re claim 14, Kawakami further teaches for example in fig. 17, the seventh lens comprises a concave image-side surface (fig. 17).

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Pao et al. (US20180372998).

Re claim 17, Pao et al. teaches for example in fig. 1, an image capturing lens system comprising: a first lens group (G1) comprising a first lens (L1), a second lens (L2), a third lens (L3), and a fourth lens (L4) sequentially disposed from an object side of the image capturing lens system (fig. 1); and a second lens group (G2) comprising a fifth lens (L5), a sixth lens (L6), a seventh lens (L7), and an eighth lens (L8) sequentially disposed from the object side of the image capturing lens system (fig. 1)., wherein at least one of the lenses of the first lens group is formed of a glass material and all of the lenses of the second lens group are formed of a plastic material (para. 0036, 0037).

Re claim 18, Pao et al. further teaches for example in fig. 1, further comprising a stop (St) disposed between the first lens group and the second lens group (fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US20200301106).

Re claim 3, supra claim 1.
But, Jung et al. fails to explicitly teach the second lens comprises a convex image-side surface.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the shape of a surface of a lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Jung et al. in order to provide a compact lens, as is taught by Jung et al. (para. 0006).

Re claim 6, supra claim 1. 
But, Jung et al. fails to explicitly teach the second lens has positive refractive power.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the power of a lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Jung et al. in order to provide a compact lens, as is taught by Jung et al. (para. 0006).

Re claim 8, supra claim 1. Furthermore, Jung et al. further teaches for example in fig. 1, varying the refractive index of lenses (First, Second, and Third Numerical Examples).
But, Jung et al. fails to explicitly teach the sixth lens has a refractive index less than 1.7.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the refractive index, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Jung et al. in order to provide a compact lens, as is taught by Jung et al. (para. 0006).

Re claim 9, supra claim 1.  Furthermore, Jung et al. further teaches for example in fig. 1, the first lens has an Abbe number greater than 40 (First, Second, and Third Numerical Examples) and varying the Abbe number (First, Second, and Third Numerical Examples).
But, Jung et al. fails to explicitly teach the third lens has an Abbe number less than 30.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the Abbe number, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Jung et al. in order to provide a compact lens, as is taught by Jung et al. (para. 0006).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US20110019289).

Re claim 15, supra claim 10.  Furthermore, Kawakami further teaches for example in fig. 17, varying the shape of the lenses (Embodiments 1-24).
But, Kawakami fails to explicitly teach the eighth lens comprises a concave image-side surface.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the shape of a lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kawakami in order to provide a small sized zoom lens, as taught by Kawakami (para. 0004).

Re claim 19, supra claim 10.  Furthermore, Kawakami further teaches for example in fig. 17, a stop comprising an opening and disposed between lenses, wherein a size of the opening is controlled to adjust an intensity of light incident on a side of a lens (para. 0113).
But, Kawakami fails to explicitly teach a stop comprising an opening and disposed between the fourth lens and the fifth lens, wherein a size of the opening is controlled to adjust an intensity of light incident on a side of the fifth lens.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the position of a stop, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kawakami in order to provide a small sized zoom lens, as taught by Kawakami (para. 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	5-10-22